PER CURIAM.
In order to collect a judgment which appellee had recovered against appellant, appellee attached appellant’s deposit account in the City Bank. This account was in the name of James J. Laughlin, Attorney. Appellant contended that it was a trust account, and therefore not subject to attachment on a judgment against him personally. There is little evidence that the funds attached were in fact trust funds, and ample evidence to support the District Court’s finding to the contrary.
Appellant tendered an undertaking with security to perform the outstanding judgment against him, and asked the court to release the attachment. We think it was right in refusing to do so. The sections of the District Code upon which appellant relies, D.C.Code, 1940, §§ 16 — 310, 16 — 311, authorize the release of attachments before judgment but not after judgment. Furthermore, appellant was not prejudiced by the court’s refusal to release an attachment of his money, for it could make no difference to him whether he paid the amount out of the attached funds or out of the security which he tendered with his undertaking. It is not clear that appellant has standing to appeal. Assuming that he has, the judgment should be affirmed.
Affirmed.